Pleading and practice; claim pending in another court.— Plaintiffs brought suit to recover just compensation for the alleged taking of their property which was destroyed when levees in the Feather Eiver in California collapsed in December 1955, the levees being a part of the Sacramento Eiver Flood Control Project operated by the Federal Government. Defendant moved to dismiss the petitions on the ground that the court lacks jurisdiction under the provisions of 28 U.S.C. § 1500, since plaintiffs have pending in the United States District Court for the Northern District of California a number of claims filed under the Federal Tort Claims Act, which claims are based on the same facts on which they rely to establish their taking claims in the Court of Claims. The cases came before the court on defendant’s motions to dismiss the petitions. Upon consideration thereof, together with the opposition thereto, and oral argument of counsel, the court, on May 25, 1962, on the basis of 28 U.S.C. § 1500, ordered that the petitions be dismissed. Plaintiffs’ petition for writ of certiorari was denied by the Supreme Court, 371 U.S. 889.